DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

Applicants' arguments, filed September 16, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17 – 20, 23, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 14 has been amended to delete language about the color characteristics falling within a certain range of the L*a*b color system and new, broader language of “wherein chroma of color characteristics of the M2 doped oxide particles is controlled to a predetermined value or lower” has been added. The Examiner was unable to locate support for this claim language. ¶ [0012] was cited by Applicants, and this section of the specification as filed provides support for the new claim language in the last paragraph of claim 14, but not for the language related to chroma. The concept of control of color characteristics, including chroma, is present in the disclosure as filed such as in abstract and ¶ [0022] of the PGPub of the instant application. However, the 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 17 – 19, 23, 27 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (ACS Appl Mater Interfaces, 2014) in view of Baber et al. (Inhalation Toxicology, 2011) and Hosseini-Zori et al. (J Alloys Compounds, 2012). This rejection is MAINTAINED for the reasons of record set forth herein.
Hashimoto et al. discloses that hematite (α-Fe2O3) has been widely used as a red pigment since prehistoric times and can also be used as pigments for overglazed enamels, lacquer wares, asphalt roads, cosmetics and building materials because of the excellent tinting strength and weather resistance and produces beautiful red color on porcelain bodies that is produced (p 20282, col 1, ¶ 2). “Beautiful red color” means that the color shows high L*, a* and b* values in the CIE1976 L*a*b* color space (p 20282, col 1, ¶ 2). In general, the color of hematite powders depends on particle size with lightness and chroma increasing with decreasing particle size, and color fades with 
The presence of at least a partial coating of amorphous silicon dioxide is not disclosed.
Baber et al. discloses that magnetic nanoparticles (MNPs) are particularly useful in fields such as contrast agents for magnetic resonance imaging and drug/gene  beyond medicine/biology, including catalysts, nuclear waste and environmental contaminants (¶ bridging p 532 and 533). MNPs are made from metals such a Fe, Co, Ni and their alloys which are susceptible to oxidation, which can degrade the magnetic tendencies of the materials (p 533, col 1, ¶ 1). The particles can become airborne either intentionally or occupationally during the manufacturing process and the effects of such airborne particles on the respiratory system is critical to consider (p 533, col 1, ¶ 3). The ability to endure pH changes without particle erosion and resistance to agglomeration and precipitations are appealing characteristics that require specialized production techniques, which include protective outer coatings around the inner magnetic core (p 533, col 1, ¶ 2). Uncoated iron oxide particles were compared with such domains embedded within amorphous silica matrices (p 533, col 1, ¶ 4 and col 2, ¶ 2). The coated particles were 32 or 35 nm in diameter while the uncoated particles were 25 nm in diameter (table 1). The effects of amorphous silica coatings on the stability against acidic erosion, diminished mobilization of soluble iron and reduced adverse cellular effects on in vitro BEAS-2B cells were investigated (p 537, col 1, ¶ 3). The silica coated particles demonstrated enhanced resistance to acidity compared to uncoated iron oxide (p 537, col 2, ¶ 1) and the coating prevented the concentration of soluble iron from escalating after exposure to 2% sulfuric acid (p 537, col 2, ¶ 3). 
Hosseini-Zori et al. et al. discloses that in ceramic applications such as glazes and ceramic bodies, pigments must be dispersed and not dissolved in the media and must show thermal and chemical stability at higher temperatures and must be inert to the action of molten glass (p 83, col 1, ¶ 1). The inclusion or encapsulation of a reactive, colored or toxic crystal into a stable crystalline matrix, gives a protection effect to the 2O3 chromophore crystals. This material is usually utilized even if the traditional preparation led to powders that suffer the glaze composition and the sintering temperature (p 83, col 1, ¶ 2) so an improved process has been applied (p 83, col 2, ¶ 2). The preparation process is shown schematically in figure 1 and the CIELab values as a function of calcination temperature or materials with different mineralizers is shown in table 1. Hematite particle dimensions depended on the mineralizer used with ammonia as the precipitating agent resulting in particles about 20 – 30 nm in diameter with the size and morphology directly affecting color in the produced hematite-silica inclusion complexes (items 1 – 3 in conclusion section). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous silica coating to the aluminum doped hematite nanoparticles disclosed by Hashimoto et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protects the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells and such coatings are compatible with the high temperature treatment in Hashimoto et al. as discussed by Hosseini-Zori et al. when the particles are used in applications that required such temperatures. Such considerations are important not only for application in which there is deliberate exposure to a subject, such as for drug delivery or imaging, but also during MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). This also applied to average molar absorption coefficient that is not reported but the prepared materials necessarily have such a property. Applicants have not made any evidence of record as to the criticality of the claimed values of these parameters.

Claim 14 now requires that the chroma characteristics of the particles be controlled at a predetermined level or lower. This language is very broad and the particle resulting from the process of the combined prior art will meet this limitation. The thought process behind the selection of the chroma value does not patentably distinguish the resultant product as the product itself is being claimed. Any value can be selected since the maximal possible value for the chroma can be the pre-determined value and any value lower than that results in the entire chroma scale falling within the scope of the claims. 
The new language at the end of claim 14 and also found in claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon. The alterations in the properties such as the molar absorption coefficient result from the compositions themselves and the prior art motivates the addition of an amorphous silicon dioxide coating and a dopant and 
As to claim 28, the particles in Baber et al. uncoated were 25 ± 5 nm, so coatings of approximately 7 nm and 10 nm were added onto the particles (table 1). The average particle diameter of the coated particles was 140% of the average primary particle diameter, which falls within the range of claim 28.

Applicants traverse this rejection on the grounds that Hashimoto focuses on increasing a* and b*, namely enhancing chroma. Independent claim 14 recites that the chroma is controlled to a predetermined value or lower and enhancing chroma is not the object of claim 14 as understood from para [0034] of the specification (as filed) which states that color characteristics within certain ranges on the L*a*b* color system bring the coloring close to a color friendly to the human eyes without the tinting strength being too strong. Hashimoto also teaches away from the claimed invention that achieves unexpectedly superior results by controlling chroma to a predetermined value or lower as the molar absorption coefficient of the M2 doped particles is further increased by containing the amorphous silicon oxide as the silicon compound while the color characteristics can be controlled more strictly. Claim 14 has also been amended to require that the molar absorption coefficient for the coated material be increased compared to the uncoated material. Both high UV absorption ability and enhanced aesthetic appearance and designability are achieved for the first time by the synergistic effects with the above control of the chroma and these synergistic effects are the essence of the claimed invention.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hashimoto et al. does not teach away from the presence of a coating layer as failing to disclose a particular feature is not a teaching away from the presence of such a coating in light of prior art motivating the application of such a coating. It is not clear what is meant by “containing the amorphous silicon oxide as the silicon compound” but the fact that coating using amorphous silicon coating results in such effects does not patentability distinguish the instant particles. The fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (MPEP 2145(II)). In reviewing the data in the specification, it appears that very few of the prepared samples were coated with silicon oxide as required by the claims, and only one coated material also had data for an uncoated counterpart (samples 3-2 and 3-14). While the coated sample had a higher average molar absorption coefficient and chroma value, a data point from a single comparison is not sufficient. As discussed in greater detail in MPEP 716.02, Applicants bear the burden of explaining the proffered evidence and why such changes would in fact be unexpected and the evidence provided should be reasonably commensurate in scope with the claims.
Applicants also traverse on the grounds that the powders in Hashimoto et al. are a yellowish red pigment but Baber does not disclose pigments at all but magnetic nanoparticles that are used for a variety of functions utilizing the magnetic properties. These two references are completely different at various points of the field to be used, the effect of the particles and the kind of the included iron oxide (hematite vs magnetite). One of ordinary skill in the art would have no proper reason, rationale or motivation to combine them and would not have expected the claimed invention to have the above effects.
These arguments are unpersuasive. Baber et al. makes no indication that the issues associated with the particles are dependent on the particular iron oxide material (hematite vs magnetite) used such that one of ordinary skill in the art would not reasonably expect that the iron oxide materials of Hashimoto would not suffer from oxidation, acid erosion, agglomeration and precipitation as discussed by Baber et al. Oxidation, or rusting for iron oxides, would also be reasonably expected to alter the color of the material over time and such changes can be prevented by the application of an amorphous silicon oxide coating as taught by Baber et al. That Baber et al. does not describe the magnetic nanoparticles such as those made of iron as pigments or that Hashimoto et al. does not describe the iron oxide particles as magnetic does not mean that there is not a reason to combine the teachings of these references.
Applicants also state that Hosseini-Zori et al. does not overcome the deficiencies of Hashimoto et al. and Baber et al. One of ordinary skill in the art would have no proper reason, rationale or motivation to modify the cited references.
These arguments are unpersuasive. The rationale is discussed in greater detail and Applicants do not address the reasoning set forth previously. Hosseini-Zori et al. is relied on to show that encapsulation of pigments in host crystal such as silica for chromophores such as red α-Fe2O3 are compatible with high temperatures and that the size and morphology of the particles affecting the color characteristics of the final material. These teachings along with the explicit disclosure in Baber et al. as to the issue of aggregation of materials such as iron oxide particles and the knowledge of the person of ordinary skill in the art renders obvious the coating of the pigments of Hashimoto et al. with an amorphous silicon coating.

Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., Baber et al. and Hosseini-Zori et al. as applied to claims 14, 15, 17 – 19, 23, 27 and 28 above, and further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.

A solid solution of the pigment particles is not disclosed.
Sliwinski et al. discloses a new solid solution having a conundrum-hematite crystalline structure useful as inorganic color pigments, with the host having such a structure that is doped with one or more elements such as aluminum (whole document, e.g., abstract). Table 1 shows a partial listing of compounds that form solid solution according to present invention and Fe2O3 is among the suitable materials. One of the primary uses for the solid solution would be as military camouflage paint or netting applications that allows the radiation signature of the material to match the reflectance properties of the background but could also be used in general paint or polymer markets (¶ [0009]).  The solid solutions are prepared by thoroughly mixing the host and guest components, both typically metal oxides, followed by calcining to form the solid solution (¶ [0018]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the pigment particles of Hashimoto et al., Baber et al. and Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sliwinski et al. discloses that such solid solutions can be prepared and used in applications where it is desirable to alter the optical properties of the inorganic pigment materials depending on the application, such as to match the radiation signature of the background. Whether the iron oxide pigments are used in for porcelains and heated or other suitable used as discussed in the applied prior and known to those of ordinary skill in the art or for applications such as those 

Applicants also state that Sliwinski et al. does not overcome the deficiencies of Hashimoto et al., Baber et al. and Hosseini-Zori et al. One of ordinary skill in the art would have no proper reason, rationale or motivation to modify the cited references.
These arguments are unpersuasive. The rationale was set for the prebiously and is reiterated above. Applicants do not provide any reasoning as to why one of ordinary skill in the art would not have reasonably expected that the solid pigments of Hashimoto et al. would be suitable for formulation into a solid solution as disclosed by Sliwinski et al.

Terminal Disclaimer

The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applications Nos. 15/559,342; 16/306,098; 16/306,225; 16/306,446 or 16/485,746 and the expiration date of Patent Nos. 8,636,974; 9,949,898, 10,182,975; 10,350,148; 10,400,107 and 10,835,458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618